Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Dukmen on 04/28/2021.

The application has been amended as follows: 
Replace claim 16 as follow:
Claim 16.         A multi-mode composite gel marker for ultrasound imaging, comprising: a gel material forming an expandable gel marker body; a plurality of silica shells dispersed within the gel material, each of the plurality of silica shells including a respective shell body having a layer which is formed from silica, a hollow void disposed within an inner surface of the shell body, and a hydrophobic coating that seals the hollow void within each silica shell and prevents ingress of fluids into the hollow void; and an 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art found was Chenite et al. (US 2012/0052012) in combination Chih-Chia Huang et al. (Biomaterials, 32, 556-564, 2011) cited in the previous office action filed on 10/22/2020, but fails to specifically disclose a gel material which is disposed about the plurality of silica shells having hollow void disposed within an inner surface of the shell body and a hydrophobic coating that seals the hollow void and the imaging material to produce an imaging signal and which forms an expandable gel marker body as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618